DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/7/21 has been entered.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Toussaint Myricks on 9/15/21. 
The application has been amended as follows:
In the claims: 
	11. (currently amended) The head mounted display system of claim [[10]]9, wherein a first vertex of the first field lens and a second vertex of the second field lens are aligned to optically center the one or more field lenses.

	16. (currently amended) A method of optical magnification, comprising: 
	emitting image light from a microdisplay towards one or more field lenses in a direction away from a user; 
	receiving the image light from the microdisplay with the one or more field lenses; 

	combining the image light with a freeform optical combiner and reflecting the user, wherein the curved intermediate image is disposed between the one or more field lenses and the freeform optical combiner, and wherein a concave surface of the curved intermediate image faces the one or more field lenses, and
	wherein the one or more field lenses include: 
	a first field lens with a first spherical surface and a freeform surface opposite the first spherical surface; and 
	a second field lens with a second spherical surface and a toroidal surface opposite the second spherical surface, and wherein the first field lens is optically disposed between the second field lens and the microdisplay, and the second field lens is optically disposed between the first field lens and the freeform combiner, and wherein a first abbe number of the first field lens is less than a second abbe number of the second field lens.
Election/Restrictions
Claim(s) 9 is/are allowable. The restriction requirement as set forth in the Office action mailed on  has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/2/20 is withdrawn.  Claim(s) 16-20 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claim(s) 9,11-12,14-21,23-24,26-27 and 29-30 is/are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
2@uspto.gov
(571)270-0234